                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        REBECCA S. PARRETT,
                                   7                                                    Case No. 18-cv-06398-JCS (PR)
                                                      Petitioner,
                                   8
                                               v.                                       ORDER OF DISMISSAL
                                   9
                                        CHARLESTON IWUAGWU,
                                  10
                                                      Respondent.                       Dkt. No. 12
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Petitioner, a federal prisoner convicted in Ohio but housed in this district, seeks
                                  15   habeas relief under 28 U.S.C. § 2241 from her federal convictions and sentence. As a
                                  16   general rule, federal prisoners must pursue such relief under 28 U.S.C. § 2255. Petitioner
                                  17   seeks relief under § 2241 on grounds that § 2255 is an inadequate means to test the legality
                                  18   of her conviction.
                                  19          However, petitioner has not shown she is entitled to use § 2241, as pointed out in
                                  20   respondent’s motion to dismiss. (Dkt. No. 12.) Because she cannot use § 2241, this Court
                                  21   lacks jurisdiction over her petition. Accordingly, the petition is DISMISSED.
                                  22                                        BACKGROUND
                                  23          In 2008 petitioner was convicted in federal court in Ohio on charges of wire fraud
                                  24   and other crimes. (Pet., Dkt. No. 1 at 2.) After conviction but before sentencing,
                                  25   petitioner fled to Mexico. (Mot. to Dismiss (MTD), Dkt. No. 12 at 3.) About a year later,
                                  26   in March 2009, the district court sentenced petitioner in absentia to 300 months in federal
                                  27   prison. (Id.) Petitioner’s attorney filed a notice of appeal in the Sixth Circuit. (Id.) When
                                  28   petitioner failed to turn herself in, the appeal was dismissed. (Id.) In October 2010,
                                   1   Mexican authorities arrested petitioner, who was returned to the United States. (Id.) In
                                   2   December 2010, she appeared before the Ohio district court. (Id.)
                                   3          In 2011, petitioner was housed at a federal prison in Dublin, California, where she
                                   4   remains. (Pet., Dkt. No. 1 at 10.) In 2018, she filed the current § 2241 petition, to which
                                   5   the Court ordered respondent to address. (Dkt. Nos. 1 and 7.) Respondent filed a motion
                                   6   to dismiss, the subject of the present order. (Dkt. No. 12.)
                                   7          It appears petitioner never filed a § 2255 motion. Her co-defendant did, but it was
                                   8   unsuccessful. (MTD, Dkt. No. 12 at 5.)
                                   9          The parties consented to magistrate judge jurisdiction. (Dkt. Nos. 5 and 16.)
                                  10                                   STANDARD OF REVIEW
                                  11          The Court may entertain a petition for writ of habeas corpus from a person claiming
                                  12   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                  14   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                  15   the writ should not be granted, unless it appears from the application that the applicant or
                                  16   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  17                                          DISCUSSION
                                  18          Petitioner seeks to overturn her federal convictions. To this end, she has filed in
                                  19   this Court a petition under 28 U.S.C. § 2241, rather than, as is customary, filing a motion
                                  20   under § 2255 in the sentencing court. She seeks to use § 2241 because she believes that a
                                  21   § 2255 motion would be an inadequate or ineffective means to test the legality of her
                                  22   detention. (Pet., Dkt. No. 1 at 9.) She bases her use of 2241 on grounds that she is
                                  23   innocent, an assertion she believes is supported by “[n]ew evidence.” (Id. at 3.) She also
                                  24   alleges claims of ineffective assistance of counsel, prosecutorial misconduct, judicial bias,
                                  25   and judicial misconduct. (Id. at 33-39, 40-49, 49-54.)
                                  26          “The general rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by
                                  27   which a federal prisoner may test the legality of his detention.” Stephens v. Herrera, 464
                                  28   F.3d 895, 897 (9th Cir. 2006) (citing Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003)).
                                                                                      2
                                   1   This restriction cannot be avoided by filing a petition under 28 U.S.C. § 2241. Id. (citing
                                   2   Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999)).
                                   3          There is an exception to this general rule. Section 2241 can be used if a federal
                                   4   prisoner can show that a motion under § 2255 is “inadequate or ineffective to test the
                                   5   validity of his detention.” Hernandez v. Campbell, 204 F.3d 861, 864-65 (9th Cir. 2000).
                                   6   This is known as the “savings clause,” id. at 864, or the “escape hatch,” Lorentsen v. Hood,
                                   7   223 F.3d 950, 953 (9th Cir. 2000). The Ninth Circuit has recognized it as a very “narrow
                                   8   exception.” United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997).
                                   9          When a prisoner files a habeas petition under § 2241 on grounds that the remedy
                                  10   provided by § 2255 is inadequate or ineffective, the district court must determine whether
                                  11   a § 2241 remedy is available under the escape hatch of § 2255. Hernandez, 204 F.3d at
                                  12   864-65. This inquiry is critical to the determination of district court jurisdiction because
Northern District of California
 United States District Court




                                  13   the proper district for filing depends on whether the petition is filed pursuant to § 2241 or
                                  14   § 2255. Id. at 865. If the escape hatch is not properly invoked, then the Court lacks
                                  15   jurisdiction over the petition. Id.
                                  16          A petition under the escape hatch is permissible “when a petitioner (1) makes a
                                  17   claim of actual innocence, and (2) has not had an ‘unobstructed procedural shot’ at
                                  18   presenting that claim.” Stephens, 464 F.3d at 898 (quoting Ivy, 328 F.3d at 1060).1 Id.
                                  19          “In determining whether a petitioner had an unobstructed procedural shot to pursue
                                  20   his claim, we ask whether petitioner’s claim ‘did not become available’ until after a federal
                                  21   court decision.” Harrison v. Ollison, 519 F.3d 952, 960-61 (quoting Stephens, 464 F.3d at
                                  22

                                  23
                                       1
                                        In Stephens, the petitioner was able to show that he hadn’t had an unobstructed
                                       procedural shot at presenting his claim. Several years after his § 2255 motion had been
                                  24   denied, the U.S. Supreme Court issued a ruling that permitted a statutory claim that was
                                       previously unavailable to petitioner. Id. at 898. Because this was a statutory claim, he
                                  25   could not raise it by way of a new motion under § 2255, which requires that a successive
                                       claim be based on a “new rule of constitutional law” or on “newly discovered evidence.”
                                  26   Id. Because he demonstrated that he was barred from pursuing relief under § 2255, the
                                       court held that he had shown that he had not had an unobstructed procedural shot at
                                  27   pursuing his claim. However, he was unable to make out a claim of actual innocence.
                                       Stephens, 464 F.3d at 899. His § 2241 petition was therefore dismissed for failure to
                                  28   properly invoke the escape hatch provision. Id.

                                                                                     3
                                   1   898). To this end, courts consider “(1) whether the legal basis for petitioner’s claim ‘did
                                   2   not arise until after he had exhausted his direct appeal and first § 2255 motion;’ and
                                   3   (2) whether the law changed ‘in any way relevant’ to petitioner’s claim after that first
                                   4   § 2255 motion. Id. (quoting Ivy, 328 F.3d at 1060-61).
                                   5          Petitioner has made no such showing. First, new evidence can be presented in a
                                   6   § 2255 motion (§ 2255(f)(4)), as can her other claims, e.g., ineffective assistance of
                                   7   counsel, see Pirro, 104 F3d 297, 299 (“The customary procedure for challenging the
                                   8   effectiveness of defense counsel in a federal criminal trial is by collateral attack on the
                                   9   conviction under 28 U.S.C. § 2255”) (citation omitted). Second, there is nothing
                                  10   indicating that the basis for her claims did not arise until after direct appeal. Nor is there
                                  11   any indication the law has changed. Third, petitioner’s opposition, which she titled a
                                  12   traverse, makes no contention regarding the unobstructed procedural shot requirement.2 In
Northern District of California
 United States District Court




                                  13   sum, petitioner has failed to meet the unobstructed procedural shot requirement, or shown
                                  14   any reason her claims cannot be raised by by way of a § 2255 motion filed in the
                                  15   sentencing court.3 Because petitioner has not met the procedural shot requirement, it is
                                  16   unnecessary for the Court to consider her claim of innocence.
                                  17                                          CONCLUSION
                                  18          Respondent’s motion to dismiss is GRANTED. (Dkt. No. 12.) This § 2241 habeas
                                  19

                                  20
                                       2
                                        The opposition speaks only in generalities, e.g., “Petitioner disagrees that she is not
                                       entitled to relief on habeas corpus.” (Dkt. No. 19 at 1.)
                                  21   3
                                         The remedy under § 2255 generally will not be inadequate or ineffective due to a delay in
                                  22   considering a motion under § 2255 until direct appeals are resolved, see Pirro, 104 F.3d at
                                       299; or due to the mere fact that a previous § 2255 motion was denied, see Aronson v.
                                  23   May, 85 S. Ct. 3, 5 (1964); Tripati v. Henman, 843 F.2d 1160, 1163 (9th Cir. 1998); see
                                       also Lane v. Hanberry, 601 F.2d 805 (5th Cir. 1979) (whether seeking to raise new issue or
                                  24   relitigate one already decided by prior § 2255, § 2241 not proper unless petitioner can
                                       show that § 2255 proceeding is inadequate or ineffective; must show more than lack of
                                  25   success in prior § 2255). Even the dismissal of a subsequent § 2255 motion as successive
                                       under 28 U.S.C. § 2244(b) does not render federal habeas relief under § 2255 an
                                  26   ineffective or inadequate remedy per se. Lorentsen, 223 F.3d at 953 (“§ 2241 is not
                                       available under the inadequate-or-ineffective-remedy escape hatch of § 2255 merely
                                  27   because the court of appeals refuses to certify a second or successive motion under the
                                       gatekeeping provisions of § 2255”); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999)
                                  28   (dismissal of § 2255 motion as successive under AEDPA does not render federal habeas
                                       relief under § 2255 an inadequate or ineffective remedy).
                                                                                      4
                                   1   corpus action is DISMISSED for want of jurisdiction.
                                   2          The Clerk shall terminate all pending motions, enter judgment in favor of
                                   3   respondent, and close the file.
                                   4          IT IS SO ORDERED.
                                   5   Dated: June 18, 2019
                                                                                       _________________________
                                   6
                                                                                       JOSEPH C. SPERO
                                   7                                                   Chief Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        REBECCA S. PARRETT,
                                   7                                                         Case No. 18-cv-06398-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        CHARLESTON IWUAGWU,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on June 18, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Rebecca S. Parrett ID: 85489-008
                                       Federal Correctional Institution Dublin
                                  18   5701 8th Street Camp Parks
                                       Dublin, CA 94568
                                  19

                                  20

                                  21   Dated: June 18, 2019

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24

                                  25
                                                                                        By:________________________
                                  26                                                    Karen Hom, Deputy Clerk to the
                                  27                                                    Honorable JOSEPH C. SPERO

                                  28
                                                                                         6
